Citation Nr: 1424524	
Decision Date: 05/30/14    Archive Date: 06/06/14

DOCKET NO.  13-08 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for left and right knee disorders.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel



INTRODUCTION

The Veteran had active duty service from November 1950 to May 1952.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2010 and January 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for right and left knee disorders, respectively.  

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in July 2013; a transcript of that hearing is associated with the claims file.

This case was initially before the Board in September 2013, when the Board reopened the claims of service connection for claimed knee disorders.  The Board remanded those reopened claims at that time for additional development.  The case was returned to the Board in December 2013, when the Board again remanded the claims for additional development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

A left or right knee disability is not attributable to the Veteran's period of military service, including any in-service injury incurred as a result of a fall from a tank.  


CONCLUSION OF LAW

The Veteran does not have a left or right knee disability that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent letters in September 2009, November 2009 and December 2009 that provided information as to what evidence was required to substantiate the claim herein decided and of the division of responsibilities between VA and a claimant in developing a claim.  Those letters also explained what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed.  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record, including testimony provided at a July 2013 hearing before the undersigned.  The Board has reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim herein decided.  

The Board acknowledges that the claim on appeal has been the subject of September 2013 and December 2013 Board remands.  In the September 2013 remand, the Board instructed that the Veteran be asked to provide information regarding any ongoing treatment he may be receiving for his knees, to include from Dr. C.S.  The Veteran responded in a September 2013 statement indicating that he had not had any treatment with Dr. C.S. since 2010; those treatment records are in the claims file, as discussed below.

The September 2013 remand additionally instructed that the Veteran be afforded a VA examination of his knees.  The Board notes that the Veteran underwent a VA examination in accordance with these instructions in October 2013; however, no medical opinion was rendered in the October 2013 VA examination report or in the subsequent November 2013 addendum.  The Board therefore issued the December 2013 remand in order to obtain the appropriate VA medical opinion.  Such was obtained in a January 2014 addendum provided by the October 2013 examiner.  

In light of the above, the Board finds that its remand orders have been substantially met, and it may proceed to adjudicate upon the merits of this case.  See Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

"[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

However, 38 C.F.R. § 3.303(b) only applies to the list of chronic diseases/disabilities recognized by VA as being chronic and those chronic diseases/disabilities are listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that 38 C.F.R. § 3.303(b) only applies to the listed chronic disabilities in 38 C.F.R. § 3.309(a)).

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013). 

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).

As an initial matter, the Board notes that the Veteran is shown to be diagnosed with degenerative joint disease (DJD) of  both knees.  The Board additionally notes that private Magnetic Resonating Imaging (MRI) scans from July 2010 also demonstrate a horizontal tear within the anterior horn of the lateral meniscus with associated small parameniscal cyst and low-grade tricompartmental chondromalacia of the left knee, and a horizontal tear within the body of the medial meniscus extending to the posterior horn, an additional complex tear within the anterior horn of the lateral meniscus, low-grade tricompartmental chondromalacia and mild prepatellar bursitis of the right knee.  Dr. C.S.'s August 2010 treatment records also demonstrate diagnoses of bilateral osteoarthritis.

Based on the foregoing evidence, the Board finds that the Veteran has current diagnoses of arthritis of his knees, bilateral chondromalacia, and bilateral meniscal tears.  Therefore, the first element of service connection has been met.

The Board notes that the first evidence of any arthritic conditions of the knees are shown to be found many years after discharge from service, after he refiled his claim in 2009.  The Board also notes that the 1955 x-rays-taken three years after discharge from service-were negative for any arthritic conditions at that time, specifically noting no significant findings.  Therefore, the Board cannot award service connection for any arthritis on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309.  The Board will instead consider those claims under other service connection principles.  See Combee v. Principi, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

On appeal, particularly in his July 2013 hearing, the Veteran stated that a tank he was riding on hit a land mine in the Republic of Korea in 1951 and that he flew 15 to 20 feet off the tank as a result of that explosion.  He indicated that he landed on his knees and that his pants were torn; his knees were bleeding at the time.  He sought treatment with a corpsman, who submitted a report that the Veteran had been injured, but was returned to duty immediately.  He never sought any further treatment for his knee injuries during service.  He testified, however, that since that time he has had pain in his knees that has persisted until the present, as well as difficulty going up and down inclines.  He stated that those symptoms have worsened over time, but have been more or less present since the 1951 tank incident.  

This testimony is substantially similar to the story he told the January 1955 VA examiner, and that he has stated consistently since refiling his claim in September 2009.  

The Veteran submitted a November 2009 statement from a friend, W.R.F., who was in the same unit and present during the tank incident, in order to corroborate the in-service injury.  W.R.F. stated that the Veteran was riding on the tank and hit the deck when artillery fire began; the Veteran fell and hurt his hands and knees.  W.R.F. stated that the Veteran aided the corpsman in helping other wounded individuals, though the Veteran "could hardly walk."  He noted that the Veteran did not seek aid at that time because of the other wounded in the unit.  W.R.F. reported that the Veteran "always complained about his knees after that."

The Board also notes that the Veteran's service personnel records document that the Veteran served in the Republic of Korea from May 1951 to April 1952, during which time he "participated in operations against enemy forces in central and south Korea."

Based on this notation in the Veteran's service personnel records, the consistency of the Veteran's story from 1955 through the present, as well as the consistency with W.R.F.'s November 2009 statement, the Board concedes that the Veteran suffered knee injuries during military service.  See 38 U.S.C.A. §§ 1154(b) (West 2002).  Therefore, the second element of service connection has been met in this case.

Turning to the third element-nexus to military service-the Board first notes that the Veteran's lay statements with regard to continuity of symptomatology do not abrogate the need for a nexus in this case.  Specifically, the Board notes that there was no further treatment during military service following the 1951 tank incident for either of his knees.  In fact, the sole reference to any knee trouble in his service treatment records is that he "allege[d] [an] unstable right knee after getting up from a sitting position" during his May 1952 separation examination; the Veteran's knees were noted as being normal on separation examination, however.

The Veteran underwent a VA examination of his knees in January 1955, approximately three years after his discharge from service.  During that examination, the Veteran told the examiner that he was injured during service in the tank incident, but did not seek medical care at that time.  The examiner noted the complaint on separation from service, and also noted that the Veteran had not sought any medical care for his knees since discharge from service.  The Veteran reported on and off irregularity of a right knee ache approximately once a month, usually occurring after long walking and athletics; there were no complaints with regards to his left knee at that time, and the Veteran specifically denied any left knee trouble.  

After examination, the examiner noted that there were no residuals or injuries from a landmine explosion with respect to his legs.  Regarding his knees, there were no residuals from contusion at that time.  Likewise, the examiner noted that there were no abnormalities or evidence of impairment of his knees on physical examination at that time; x-rays of both knees were negative, revealing no significant findings.  The only knee diagnosis provided at that time was a "mild degree of developmental genu valgus equal bilaterally."  

Following denial of his claim in a February 1955 rating decision through filing his claim to reopen in September 2009, the Board notes that there is no evidence regarding any treatment for his bilateral knees.

While the Board acknowledges that the Veteran has now stated that he has had pain and knee symptomatology since his injury during military service, with respect to his left knee and the specific denials in 1955 of any left knee problems, the Board finds the Veteran's statements of continuity since service to be incredible.  The Board finds that the contemporaneous statements, particularly those made to the 1955 VA examiner denying any left knee problems at that time, to be more probative and credible than those made in the context of the claim for compensation.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care); see also Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the Veteran).

With regard to the right knee, the Board notes that the Veteran did not seek any further treatment during military service after the tank incident, and merely reported instability of the right knee-not pain-on his separation examination.  The Veteran did not seek any right knee treatment for 3 years following discharge from service, at which time he reported a monthly right knee ache-but no instability-during his January 1955 VA examination.  That objective examination did not reveal any right knee disorder at that time, including no evidence of any arthritic condition, bursitis, chondromalacia or meniscal tears.  The evidence of record then demonstrates that the Veteran worked for more than 40 years, apparently without any right knee treatment, before finally re-applying for benefits, at which time he asserted a long-standing history of right knee pain and symptomatology stemming back to his in-service injury.  

While the Board acknowledges that the absence of evidence is not substantive negative evidence, see Horn v. Shinseki, 25 Vet. App. 231, 239-40 (2012), the Board also acknowledges that a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis (a factor for consideration) of a service connection claim, which weighs against the claim, see Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).

In addition to the significant lapse between discharge and treatment for his right knee, the Board additionally notes the Veteran's inconsistency with respect to reported right knee symptomatology-instability without pain at separation from service versus aching/pain without instability three years after discharge in 1955-as well as the lack of any pain, instability or any other objective right knee symptomatology on VA examination in 1955.  Thus, the Board finds that the Veteran's inconsistency with respect to his reporting of right knee symptoms since discharge from service, the significant lapse between discharge from service and seeking treatment for his right knee condition, and the negative objective findings respecting the presence of any right knee disorder in 1955 weigh heavily against the Veteran's more recent statements regarding continuity of symptomatology since injury during service.  See Curry, supra.  

Turning to the nexus requirement, the Board finds that there is not a nexus to service on the basis of the evidence of record.  First, while the Veteran has adamantly averred throughout the appeal that his knee disorders are the result of military service, he is not competent to render such medical opinion evidence in this case, as he is not a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis); see also Jones v. West, 12 Vet. App. 383, 385 (1999) (where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue).  Thus, the Board is left with only the competent evidence provided by Dr. C.S. in August 2010, and the medical opinion provided by the October 2013 VA examiner in the January 2014 addendum.  

Regarding Dr. C.S.'s August 2010 treatment record, Dr. C.S. noted that the Veteran had osteoarthritis of the knees with bilateral meniscal tears, as noted in the MRI scans above, in a prior work up on August 2, 2010.  In an August 16, 2010 follow-up, Dr. C.S. diagnosed the Veteran with "bilateral knee osteoarthritis with left knee lateral meniscus tear and right knee medial meniscus tear, possibility of posttraumatic arthritis."  He further concluded:

He did injure himself many years ago in the Korean War.  There is always a possibility that this can be from posttraumatic arthritis.  He is certainly experiencing more symptoms from the arthritis rather than the meniscal tears themselves.

First, the Board notes that Dr. C.S. does not appear to have reviewed the claims file; however, such is not entirely fatal to his opinion, as the Veteran's story, as told to him in the August 2, 2010 report was substantially similar to the story contained in the claims file.  Moreover, Dr. C.S. conceded, as the Board did above, that the Veteran was injured during service.  

Regardless, the Board finds that Dr. C.S.'s opinion has little to no probative value with respect to a nexus in this case, as his statement is entirely speculative in nature.  See Tirpak v. Derwinski, 2 Vet. App. 609, 610 (1992) (doctor's letter stating probability in terms of "may or may not" was speculative).  Dr. C.S. does not render any definite opinion with respect to whether the Veteran's injury in service caused his current arthritic conditions, instead noting that "there was always a possibility" that such caused his current condition.  Such an opinion is equivocal as to the important threshold element at issue in this case.  

Conversely, the October 2013 VA examiner, in a January 2014 addendum, indicated that the Veteran was diagnosed with bilateral arthritis, left knee lateral meniscus tear, right knee medial meniscus tear, and bilateral chondromalacia.  She opined that the Veteran's noted diagnoses were not due to the Veteran's military service, to include the tank incident during service.  She noted that there was no documentation to establish chronicity, and that the first notation of the bilateral knee disorders was in July 2010.  She noted that the Veteran's arthritis for the right knee was mild and very mild for the left knee; she concluded that if the arthritis was in fact related to the incident in service, the disease would be more advanced or severe than it is currently.  

She next noted the Veteran's lay statement regarding continuity of symptomatology and W.R.F.'s statement.  She noted that the Veteran's service treatment records were void of any support for those statements.  She further noted that the separation examination noted no objective findings to support the Veteran's allegations of an "unstable right knee" at that time, or with respect to the Veteran's or W.R.F.'s statements of continuity.  She concluded therefore that those complaints did not reflect "the prodromal indication of any chronic disease."  

She finally noted the January 1955 VA examination report, as well as Dr. C.S.'s August 2010 treatment note and opinion and her October 2013 examination report.  She indicated that Dr. C.S. did not review the claims file, employment history or the history of a car accident in 1968.  She noted that the Veteran reported being involved in a car accident in 1968 while on duty as a police office in New York, during which he incurred cervical herniated discs.  She noted that there was no documentation stemming from that accident in the claims file.  She opined that the Veteran served as a police officer for 16 years and that it was well known that police officers can incur injuries during high speed chases and tackling situations, among other tactics.  She again concluded, in light of this fact, that the Veteran's knee disorders were not due to his military service, to include the tank incident.

Comparatively, the probative value of the VA examiner's opinion outweighs the minimal, if any, probative value of Dr. C.S.'s speculative August 2010 opinion.  

In sum, the Board find that the evidence of record does not favor finding a nexus in this case.  While the Board has conceded current diagnoses and an in-service injury in this case, the evidence of record simply does not favor a finding that any current knee disorder is the result of his military service, to specifically include the 1951 tank injury.

In reaching the above conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not helpful to the Veteran.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for a left or right knee disability is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


